Citation Nr: 0321381	
Decision Date: 08/26/03    Archive Date: 09/02/03

DOCKET NO.  96-43 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel







INTRODUCTION

The veteran had active service from October 1968 to May 1971. 

This matter comes back before the Board of Veterans' Appeals 
(Board) following a Board Remand of November 1997.  This 
matter was originally on appeal from a June 1996 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Buffalo, New York.  


REMAND

The Board remanded the veteran's claim to the RO for the 
following development: (1) obtain private medical records 
from Dr. N.G.; (2) afford the veteran a special psychiatric 
examination; (3) advise the veteran of the specific 
information that is required to verify events in service, as 
described in the June 1996 letter from the U.S. Army & Joint 
Services Environmental Support Group, now the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR), and 
give him an opportunity to supply any additional information; 
and (4) conduct further research as set forth by USASCRUR if 
the veteran provided information that satisfied the 
requirements.  The RO obtained private medical records from 
Dr. N.G. and afforded the veteran psychiatric examinations in 
February 1998, March 2000, and May 2002.  In a January 1998 
statement, the veteran maintained that he was not able to 
provide any more specific information on his stressors.  

Among the events the veteran described as causing him to 
develop PTSD, was his exposure to artillery, mortar and 
rocket attacks at the two base camps to which he was assigned 
in Vietnam.  A 1996 report from USASCRUR did not document any 
such attacks at one of these base camps, but it was indicated 
that there were attacks against the other base camp.  
USASCRUR did not provide, however, copies of the records 
documenting these attacks, which could have been used to 
ascertain whether the veteran's particular unit was in 
proximity to such attacks.  

This is of some significance in view of a recent court case, 
Pentecost v. Principi, 16 Vet. App. 124 (2002), where the 
court maintained that unit records showing rocket attacks on 
a veteran's unit are credible supporting evidence that the 
veteran experienced the attacks personally.  Accordingly, 
copies of the records documenting attacks against Cu Chi Base 
Camp between June 17, 1970 and December 28, 1970 should be 
obtained, as well as copies of any unit history for the 25th 
Administrative Company, 25th Infantry Division, or the 
nearest unit to which this company was subordinate, for this 
period.  

Further, it would be useful if the physician who last 
examined the veteran and diagnosed him to have PTSD, were to 
offer an opinion on whether the in-service complaints by the 
veteran in September 1970 of being "constantly nervous and 
depressed," may be related to his current diagnosis, in view 
of the veteran's subsequent post-service medical history.   

Accordingly, this case is REMANDED for the following action:  

1.  USASCRUR should be asked to provide copies of 
the records used to document attacks on Cu Chi Base 
Camp between June 17, 1970 and December 28, 1970.  
That organization also should be asked to provide a 
copy of the unit history of the 25th Administrative 
Company, 25th Infantry Division (or the nearest 
unit to which this company was subordinate) for the 
period between June 1970 to December 1970.   

2.  The examiner who last provided an evaluation of 
the veteran in May 2002, and an addendum to that 
report in April 2003, should be asked to re-
familiarize himself with the veteran's relevant 
history and offer an opinion as to whether it is 
"likely," "unlikely," or "at least as likely as 
not," that the veteran's in-service (September 
1970) complaints of being "constantly nervous and 
depressed," represented symptoms of the veteran's 
currently diagnosed PTSD.  If a current examination 
is considered necessary to respond to this, one 
should be arranged, and if the VA examiner is 
unavailable, the matter should be referred to 
another physician to obtain the requested opinion.  

3.  Thereafter, the veteran's claim should be 
readjudicated with consideration of the new 
evidence.  To the extent that the benefits sought 
are not granted, the veteran and his representative 
should be provided with a supplemental statement of 
the case and afforded a reasonable opportunity to 
respond thereto.  Thereafter, the case should be 
returned to the Board for further appellate 
consideration, if in order.  

The purpose of this REMAND is for additional development.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




